Oct 31 2013, 5:20 am

Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

PETER D. TODD                                      GREGORY F. ZOELLER
Elkhart, Indiana                                   Attorney General of Indiana

                                                   ELLEN H. MEILAENDER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLES L. HUBBELL,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 20A04-1303-CR-145
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE ELKHART SUPERIOR COURT
                           The Honorable Olga H. Stickel, Judge
                             Cause No. 20D04-1207-FD-885


                                        October 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Charles Hubbell appeals his conviction of Class D felony failure to register as a sex

offender.1 He argues the trial court committed fundamental error because it did not

determine, as a matter of law, whether Hubbell was required to register as a sex offender in

Michigan. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          In 2002, Hubbell was found guilty in Michigan of third degree criminal sexual

conduct. When Hubbell moved to Indiana in 2011, he registered as a sex offender. Then, in

2012, Hubbell’s ex-girlfriend notified police that Hubbell did not live at her address, which

was the address he had provided on the sex offender registry.

          The State charged Hubbell with Class D felony failure to register as a sex offender,

alleging he knowingly made a material misstatement on his registration. At trial, Hubbell

stipulated he was required to register as a sex offender in Indiana because of his prior

conviction in Michigan. See Ind. Code § 11-8-8-19(f) (a person required to register as a sex

offender in any other jurisdiction is required to register here). The stipulation was presented

to the jury throughout trial and was included in the final instructions:

          The State and the Defendant agree there is no genuine dispute that Hubbell . . .
          was a “sex offender” as defined in Indiana Code 11-8-8-5. And the State and
          the Defendant agree there is no genuine dispute that the Defendant . . . during
          all relevant time periods . . . had a duty to register with law enforcement as a
          sex offender, under Indiana Code 11-8-8-17, due to a delinquency adjudication
          . . . for Criminal Sexual Conduct-3rd Degree, Kalamazoo County Circuit
          Court, Kalamazoo, Michigan.

(Tr. at 110-111). Hubbell’s sole defense was that he fulfilled his duty to register because he


1
    Ind. Code § 11-8-8-17(a)(3).
                                                 2
was, in fact, living at the address provided on the registration form. The jury found Hubbell

guilty as charged, and the court sentenced him to twenty-four months, with eighteen months

suspended to probation.

                             DISCUSSION AND DECISION

       Hubbell asserts the court should have determined before sending his case to the jury

for deliberation, as a matter of law, whether Hubbell had a duty to register as a sex offender

in Michigan. To preserve a claim of error on appeal, Hubbell was required to object to the

alleged error at trial. See Tipmont Rural Elec. Membership Corp. v. Fischer, 697 N.E.2d 83,

91 (Ind. Ct. App. 1998). Because he did not object at trial, Hubbell argues the error was

fundamental. The fundamental error doctrine allows review of error not properly preserved

for appeal if the error amounts to a “blatant violation of basic principles, the harm or

potential for harm is substantial, and the resulting error denies the defendant fundamental due

process.” Matthews v. State, 849 N.E.2d 578, 587 (Ind. 2006).

       The trial court was not obliged to determine, as a matter of law, Hubbell was required

to register as a sex offender in Michigan because Hubbell stipulated to that fact. A

stipulation is binding on both the parties and the trial court, and establishes a particular

matter as a fact. Clark v. State, 562 N.E.2d 11, 17 (Ind. 1990). A party’s stipulation

conceding the truthfulness of an alleged fact is an admission such that the other party need

not offer any evidence to prove the fact. Smith v. Marion Cnty. Dep’t of Pub. Welfare, 635

N.E.2d 1144, 1150 (Ind. Ct. App. 1994). Once a stipulation is entered into between the

parties, the facts so stipulated are conclusive upon the parties and the tribunal and cannot be

                                              3
challenged on appeal. Wittwer v. Wittwer, 545 N.E.2d 27, 29 (Ind. Ct. App. 1989). Based on

Hubbell’s stipulation, there was no determination for the trial court to make. Therefore, no

error could have occurred. See Cox v. Cox, 580 N.E.2d 344 (Ind. Ct. App. 1991) (no error

occurs when a finding of fact is consistent with a party’s stipulation). Accordingly, we

affirm.

          Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                             4